
	
		I
		111th CONGRESS
		1st Session
		H. R. 948
		IN THE HOUSE OF REPRESENTATIVES
		
			February 10, 2009
			Mrs. Capps (for
			 herself, Mr. Platts,
			 Mr. George Miller of California,
			 Ms. Matsui,
			 Ms. Sutton,
			 Mr. Levin,
			 Mr. Moran of Virginia,
			 Mr. Blumenauer,
			 Mr. Van Hollen,
			 Mr. Hare, Mr. Carney, Mr.
			 Sherman, Ms. Edwards of
			 Maryland, Mr. Grijalva,
			 Mr. Kennedy,
			 Mr. Rothman of New Jersey,
			 Mr. Hinchey,
			 Ms. Ros-Lehtinen,
			 Ms. Woolsey,
			 Mr. LoBiondo,
			 Mr. Schiff,
			 Mrs. Maloney,
			 Mr. Courtney,
			 Mr. Shuler,
			 Ms. Hirono,
			 Mr. McGovern,
			 Mr. Hastings of Florida,
			 Mr. Murtha,
			 Mr. Stupak,
			 Mr. McHugh,
			 Mr. Filner,
			 Mrs. Miller of Michigan,
			 Mr. Conyers,
			 Mr. Michaud,
			 Mrs. Emerson,
			 Mr. Brady of Pennsylvania,
			 Mr. Smith of New Jersey,
			 Mr. Ross, Mr. Miller of North Carolina,
			 Mr. McDermott,
			 Mr. Rahall,
			 Mr. Wolf, Mr. Connolly of Virginia,
			 Mr. Sestak,
			 Mr. Terry,
			 Mr. Bishop of New York,
			 Mr. Carnahan,
			 Mr. Ellison,
			 Ms. Schakowsky,
			 Mr. Wittman,
			 Mr. Scott of Georgia,
			 Mr. Lynch,
			 Ms. Zoe Lofgren of California,
			 Mr. Sarbanes,
			 Mr. Carson of Indiana,
			 Mr. Farr, Mr. Cummings, Mr.
			 McMahon, Mr. Lewis of
			 Georgia, Mr. Gutierrez,
			 Mr. Markey of Massachusetts,
			 Mr. Holden,
			 Mr. Doyle,
			 Mr. McIntyre,
			 Ms. Pingree of Maine,
			 Mr. Gordon of Tennessee,
			 Mr. Boswell,
			 Mr. Clay, Mr. Luján, Mr.
			 Holt, Ms. DeGette,
			 Mr. Nye, Mr. Boucher, Mr. Tim
			 Murphy of Pennsylvania, Mr.
			 Towns, Mr. Berman,
			 Ms. Richardson,
			 Ms. Shea-Porter,
			 Mr. McCotter,
			 Mr. Murphy of Connecticut,
			 Mr. Gonzalez,
			 Mr. Poe of Texas,
			 Mr. Arcuri,
			 Mr. Costello,
			 Mr. Andrews,
			 Mr. Baca, and
			 Mr. Kagen) introduced the following
			 bill; which was referred to the Committee
			 on Education and Labor
		
		A BILL
		To amend chapter 81 of title 5, United States Code, to
		  create a presumption that a disability or death of a Federal employee in fire
		  protection activities caused by any of certain diseases is the result of the
		  performance of such employee’s duty.
	
	
		1.Short titleThis Act may be cited as the
			 Federal Firefighters Fairness Act of
			 2009.
		2.Certain diseases
			 presumed to be work-related cause of disability or death for Federal employees
			 in fire protection activities
			(a)DefinitionSection 8101 of title 5, United States
			 Code, is amended by striking and at the end of paragraph (19),
			 by striking the period at the end of paragraph (20) and inserting ;
			 and, and by adding at the end the following:
				
					(21)employee in
				fire protection activities means a firefighter, paramedic, emergency
				medical technician, rescue worker, ambulance personnel, or hazardous material
				worker, who—
						(A)is trained in fire
				suppression;
						(B)has the legal
				authority and responsibility to engage in fire suppression;
						(C)is engaged in the
				prevention, control, and extinguishment of fires or response to emergency
				situations where life, property, or the environment is at risk; and
						(D)performs such
				activities as a primary responsibility of his or her
				job.
						.
			(b)Presumption
			 relating to employees in fire protection activitiesSection 8102
			 of title 5, United States Code, is amended by adding at the end the
			 following:
				
					(c)(1)With regard to an
				employee in fire protection activities, a disease specified in paragraph (2)
				shall be presumed to be proximately caused by the employment of such employee,
				subject to the length of service requirements specified. The disability or
				death of an employee in fire protection activities due to such a disease shall
				be presumed to result from personal injury sustained while in the performance
				of such employee’s duty. Such presumptions may be rebutted by a preponderance
				of the evidence.
						(2)The following diseases shall be
				presumed to be proximately caused by the employment of the employee:
							(A)If the employee has been employed for
				a minimum of 5 years:
								(i)Heart disease.
								(ii)Lung disease.
								(iii)The following cancers:
									(I)Brain cancer.
									(II)Cancer of the blood or lymphatic
				systems.
									(III)Leukemia.
									(IV)Lymphoma (except Hodgkin’s
				disease).
									(V)Multiple myeloma.
									(VI)Bladder cancer.
									(VII)Kidney cancer.
									(VIII)Testicular cancer.
									(IX)Cancer of the digestive system.
									(X)Colon cancer.
									(XI)Liver cancer.
									(XII)Skin cancer.
									(XIII)Lung cancer.
									(iv)Any other cancer the contraction
				of which the Secretary of Labor determines to be related to the hazards to
				which an employee in fire protection activities may be subject.
								(B)Regardless of the length of time an
				employee has been employed, any uncommon infectious disease, including but not
				limited to tuberculosis, hepatitis A, B, or C, and the human immunodeficiency
				virus (HIV), the contraction of which the Secretary of Labor determines to be
				related to the hazards to which an employee in fire protection activities may
				be
				subject.
							.
			(c)ReportNot
			 later than 10 years after the date of enactment of this Act, the National
			 Institute of Occupational Safety and Health in the Centers for Disease Control
			 and Prevention shall examine the implementation of this Act and appropriate
			 scientific and medical data related to the health risks associated with
			 firefighting and submit to Congress a report which shall include—
				(1)an analysis of the
			 injury claims made under this Act;
				(2)an analysis of the
			 available research related to the health risks associated with firefighting;
			 and
				(3)recommendations
			 for any administrative or legislative actions necessary to ensure that those
			 diseases most associated with firefighting are included in the presumption
			 created by this Act.
				(d)Effective
			 dateThe amendment made by this section applies to an injury that
			 is first diagnosed, or a death that occurs, on or after the date of enactment
			 of this Act.
			
